Citation Nr: 0514871	
Decision Date: 06/02/05    Archive Date: 06/15/05

DOCKET NO.  98-18 399	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in New 
York, New York


THE ISSUE

Entitlement to service connection for a gastrointestinal 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R.P. Harris, Counsel


INTRODUCTION

Appellant had active service from August to December 1979 and 
January 1980 to July 31, 1992.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a September 1997 rating decision by 
the New York, New York, Regional Office (RO), which denied 
service connection for a gastrointestinal disability.  A 
March 2000 RO hearing was held after appellant clarified in 
writing that she did not want a Travel Board hearing.  

Although an additional issue appears to have been raised in a 
written statement by appellant's representative, inasmuch as 
it has not been developed for appellate review, it is 
referred to the RO for appropriate action.  Kellar v. Brown, 
6 Vet. App. 157 (1994).

The Board will render a decision herein on the 
gastrointestinal disability service connection appellate 
issue, which is currently the only issue before the Board.  


FINDING OF FACT

It is at least as likely as not that a gastrointestinal 
disability, classified as peptic ulcer disease, was 
manifested to a compensable degree within the one-year post-
service presumptive period.


CONCLUSION OF LAW

With resolution of all reasonable doubt in appellant's favor, 
a gastrointestinal disability, classified as peptic ulcer 
disease, is presumed to have been incurred in appellant's 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2004).  

REASONS AND BASES FOR FINDING AND CONCLUSION

In light of the Board's award herein of entitlement to 
service connection for a gastrointestinal disability, the 
evidentiary record is obviously adequate and no further 
notice or development is necessary since this is a complete 
grant of that appellate issue.  

In deciding the service connection issue on appeal, the Board 
will consider applicable statutory and regulatory provisions, 
including the following:  Service connection may be granted 
for disability resulting from disease or injury incurred in 
or aggravated by service.  38 U.S.C.A. §§ 1110, 1131.  

Where a veteran served continuously for ninety (90) days or 
more during a period of war or during peacetime service after 
December 31, 1946, and peptic ulcer disease becomes manifest 
to a degree of 10 percent within one year from date of 
termination of such service, such disease shall be presumed 
to have been incurred in service, even though there is no 
evidence of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309.

In pertinent part, for the showing of chronic disease in 
service, there are required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or diagnoses 
including the word "Chronic."  Continuity of symptomatology 
is required only where the condition noted during service (or 
in the presumptive period) is not, in fact, shown to be 
chronic, or where the diagnosis of chronicity may 
legitimately be questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).  Service connection may be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Appellant's service records indicate that she served for more 
than a decade, and medals awarded included a Southwest Asia 
service medal.  

Appellant's service medical records reveal that in January 
1981, she complained of severe stomach cramps.  In March 
1981, she had nausea associated with Isoniazid (INH) 
treatment.  In April 1981, she complained of stomach 
problems.  In December 1987, a two-day history of nausea, 
vomiting, and diarrhea was reported and viral gastroenteritis 
was assessed.  The remainder of her service medical records, 
including a May 1992 service separation examination, did not 
include any complaints, findings, or diagnoses pertaining to 
a gastrointestinal disability.  

A substantial positive piece of evidence is a VA clinical 
record dated in early October 1993, less than 15 months after 
service, which noted that appellant had experienced knee pain 
and swelling for 2 years, and that she reportedly took 600 
mg. Motrin daily and would have an upset stomach.  Later in 
October 1993, it was indicated that appellant reportedly had 
had occasional post-prandial vomiting for months with a 6-
month period of weight loss; and that she had sought 
emergency room care 4 months ago, although the results did 
not necessitate a gastrointestinal referral or barium 
swallow.  Clinically, epigastric tenderness was noted.  The 
diagnostic impression was partial upper gastrointestinal 
obstruction, rule out NSAID[nonsteroidal anti-inflammatory 
drug]-induced peptic ulcer disease.  A December 1993 upper 
gastrointestinal x-ray confirmed duodenal bulb deformity and 
possible ulcer crater.  Subsequently, in the mid-1990's, 
EGDs[esophagogastroduodenoscopies] also confirmed 
peptic/duodenal ulcer disease and clinical records noted a 
history of stomach problems since 1992.  During a March 2000 
RO hearing, appellant testified that she recalled receiving 
treatment for a gastrointestinal disability during service 
and within a one-year period after service at a VA medical 
center.  As the United States Court of Appeals for Veterans 
Claims has stated in Smith v. Derwinski, 1 Vet. App. 235, 237 
(1991), "[d]etermination of credibility is a function for 
the BVA."

Resolving all reasonable doubt in appellant's favor, it is 
the Board's opinion that it is not unreasonable to conclude 
that the positive evidence is at least in relative equipoise 
with any negative evidence as to whether a gastrointestinal 
disability, classified as peptic ulcer disease, was 
manifested to a compensable degree within the one-year post-
service presumptive period.  See also 38 C.F.R. §  4.114, 
Diagnostic Code 7305.  Therefore, presumptive service 
connection for a gastrointestinal disability, classified as 
peptic ulcer disease, is granted.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1131, 1137, 5107; 38 C.F.R. §§ 3.303, 3.307, 
3.309.


ORDER

Service connection for a gastrointestinal disability is 
granted.  


	                        
____________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


